Citation Nr: 1509186	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  10-42 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability to include gastroesophageal reflux disease (GERD) and hiatal hernia.  

2.  Entitlement to service connection for erectile dysfunction as secondary to service-connected coronary artery disease and/or posttraumatic stress disorder.  

3.  Entitlement to an initial rating higher than 10 percent before August 13, 2014, and an initial rating higher than 60 percent from August 13, 2014, for coronary artery disease.  

4.  Entitlement to an initial rating higher than 30 percent before April 30, 2013, and an initial rating higher than 50 percent from April 30, 2013, for posttraumatic stress disorder (PTSD).  

5.  Entitlement to an initial rating higher than 10 percent before April 30, 2013, and an initial rating higher than 20 percent from April 30, 2013, for cervical spine degenerative disc disease and facet degenerative joint disease with paracervical muscle strain (hereinafter, a cervical spine disability).  

6.  Entitlement to an initial rating higher than 10 percent for scar of the right anterior neck and residuals of a shell fragment injury of Muscle Group XXII with excision of foreign body, from January 29, 2010.  

7.  Entitlement to an initial rating higher than 10 percent for radiculopathy of the right lower extremity associated with lumbar spine degenerative disc disease, to include the issue of whether there was clear and unmistakable error (CUE) in the November 2011 rating decision that granted an effective date of May 6, 2011 for the award of service connection for radiculopathy of the right lower extremity.    

8.  Entitlement to rating higher than 10 percent for radiculopathy of the left lower extremity associated with lumbar spine degenerative disc disease.  

9.  Entitlement to a total disability rating due to individual unemployability based on service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:  John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1970 to March 1972.  This matter originally came before the Board of Veterans' Appeals (Board) on appeal of various rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Specifically, in a June 2009 rating decision, the RO granted service connection for PTSD, and assigned a 30 percent rating effective in February 2009; the Veteran appealed for a higher rating.  The Veteran also appealed a January 2010 rating decision, in which the RO denied service connection for GERD, claimed as a gastrointestinal condition.  

In a June 2010 rating decision, the RO granted service connection for a cervical spine disability and for scar of the right anterior neck, status post shell fragment wound with excision of foreign body, assigning a 10 percent rating for each, effective March 12, 2010; the Veteran appealed for higher ratings and an earlier effective date.  Then, in a September 2010 rating decision, the RO assigned an effective date of February 11, 2009 for the 10 percent ratings for the two disabilities.  However, in a December 2010 statement of the case, the RO changed the description and ratings for the shell fragment injury as follows, assigning a 30 percent rating for status post shell fragment injury, Muscle Group XXII, with retained foreign body, effective February 11, 2009 (the date of claim receipt) to January 29, 2010 (the date of neck surgery to remove shell fragment), and a 10 percent rating for scar of the right anterior neck, status post shell fragment wound with excision of foreign body, Muscle Group XXII, effective January 29, 2010.  

In a February 2011 rating decision, the RO granted service connection for coronary artery disease, assigning a 10 percent rating effective in February 2009; the Veteran appealed for a higher rating.  In a November 2011 rating decision, the RO granted service connection for radiculopathy of the right lower extremity, assigning a 10 percent rating effective May 6, 2011; the Veteran appealed for a higher rating (and, as will be discussed further below in the Remand section of this decision, has recently alleged CUE in the RO's assignment of the effective date).  Also, in November 2011, the RO denied service connection for erectile dysfunction, including as secondary to a service-connected lumbar spine disability.  In an August 2013 rating decision, the RO denied a rating higher than 10 percent for radiculopathy of the left lower extremity.  The Veteran appealed for a higher rating.  

In a November 2014 rating decision, the RO granted a 60 percent rating for coronary artery disease, effective August 13, 2014; the Veteran continued his appeal for higher ratings both before and after August 13, 2014.  In a May 2013 decision, the RO granted a 50 percent rating for PTSD and a 20 percent rating for a cervical spine disability, both effective April 30, 2013.  The Veteran continued his appeal for higher ratings for these disabilities both before and after April 30, 2013.  

In a March 2013 decision, the Board denied an initial rating higher than 10 percent for radiculopathy of the right lower extremity, denied service connection for erectile dysfunction to include as secondary to a service-connected lumbar spine disability, and denied several other claims of service connection and increased ratings on appeal.  (The Board also remanded to the RO several additional issues currently on appeal.)  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), but only as to the denial of a higher rating for radiculopathy of the right lower extremity and to the denial of service connection for erectile dysfunction.  In August 2013, the parties - the Veteran and the legal representative of the VA, the Office of the General Counsel - filed a Joint Motion for Partial Remand to vacate the Board's March 2013 decision and remand the case to the Board.  In the Joint Motion, the parties agreed that the Board did not commit error in its analysis of the claim of service connection for erectile dysfunction pursuant to a direct theory and as secondary to a service-connected lumbar spine disability, and the Veteran thus abandoned his appeal regarding that adjudication, but the parties also agreed that "in the interests of judicial economy," the theory that the erectile dysfunction was caused or aggravated by service-connected PTSD and/or coronary artery disease, including medicines taken to treat such, were inextricably intertwined with the ratings for those disabilities and should be remanded with the disability ratings for the disabilities.  The Court in September 2013 granted the Joint Motion, and remanded the matter for readjudication consistent with the terms of the Joint Motion.

The Board notes that one of the claims addressed in its March 2013 decision was that of "an initial evaluation in excess of 30 percent for status post shell fragment injury of muscle group XXII with retained foreign body, effective from February 11, 2009, to January 29, 2010."  The Board denied that claim and it was not appealed to the Court.  Another claim addressed in the March 2013 decision was that of "an initial disability evaluation in excess of 10 percent for scarring of the right anterior neck, status post shell fragment wound with removed foreign body"; it was remanded to the RO for further development (i.e., a VA examination to determine the severity of the neck scar).  However, as pointed out by the Veteran's representative in a statement dated in December 2010 and received in January 2011, although the foreign body (shell fragment) was removed during surgery in January 2010, the muscle damage caused by the shell fragment remained.  It appears to the Board that beginning January 29, 2010, consideration was given only to the Veteran's neck scar, whereas muscle damage from the shell fragment should have been addressed as well, either in combination with the scar or as a separate disability unto itself.  To correct this, the Board has re-characterized this issue as an initial rating higher than 10 percent for scar of the right anterior neck and residuals of a shell fragment injury of Muscle Group XXII with excision of foreign body.  

While initially denied in a December 2013 rating decision, the Veteran's TDIU claim is considered part of his increased rating claims, which arose prior to December 2013 (as noted by the Board in its March 2013 decision).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for a TDIU, either stated or implied by a fair reading of the claim or of the evidence of record, is not a separate claim for benefits, but part of the claim for increase).  

The Board also notes that in June 2013, the RO received a notice of disagreement (NOD) from the Veteran's representative in regard to a May 2013 rating decision, where the sole issue that was decided pertained to an award of a 40 percent rating for radiculopathy of the right upper extremity.  However, given that his NOD set forth particular issues that the Veteran wished to appeal, and said issues were not actually addressed in the May 2013 decision (although such issues are currently on appeal), the Board does not construe the June 2013 statement as an intent to initiate an appeal of the rating assigned to the right upper extremity radiculopathy.  

The issues of service connection for erectile dysfunction as secondary to service-connected coronary artery disease and/or PTSD, an initial higher rating for scar of the right anterior neck and residuals of a shell fragment injury of Muscle Group XXII with excision of foreign body, an initial higher rating for radiculopathies of the right lower extremity and the left lower extremity, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A gastrointestinal disability is not shown to have had onset during service; and the currently diagnosed GERD and hiatal hernia are not shown to be related to an injury, disease, or event in service, or to have been caused or aggravated by a service-connected disability.

2.  Prior to August 13, 2014, there is no objective evidence to show that the Veteran's coronary artery disease was manifested by dyspnea, fatigue, angina, dizziness, or syncope with a workload of greater than 5 metabolic equivalents (METs) but not greater than 7 METs, or that there was evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.  

3.  Beginning August 13, 2014, there is no objective evidence to show that the Veteran's coronary artery disease was manifested by dyspnea, fatigue, angina, dizziness, or syncope with a workload of 3 METs or less, or that there was evidence of chronic congestive heart failure or of left ventricular dysfunction with an ejection fraction of less than 30 percent.  

4.  Prior to April 30, 2013, the Veteran's PTSD is shown to be productive of a disability picture that equates to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) under the General Rating Formula for Mental Disorders (General Rating Formula), including the symptoms associated with the diagnosis of PTSD under the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV), of the American Psychiatric Association, which is referred to in 38 C.F.R. § 4.130 (rating mental disorders), but not covered in the General Rating Formula. 

5.  Beginning April 30, 2013, the Veteran's PTSD is shown to be productive of a disability picture that equates to occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships, under the General Rating Formula including the symptoms associated with the diagnosis of PTSD under the DSM-IV, which is referred to in 38 C.F.R. § 4.130 (rating mental disorders), but not covered in the General Rating Formula. 

6.  Prior to April 30, 2013, the Veteran's cervical spine disability was manifested by pain, stiffness, and limitation of motion (forward flexion of 35 degrees, extension of 35 degrees, rotation to the left of 55 degrees, rotation to the right of 65 degrees, lateral flexion to the left of 30 degrees, and lateral bending to the right of 35 degrees), and imaging study findings of moderate degenerative disc disease and mild degenerative facet disease; there was no objective evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; and there was no objective evidence of incapacitating episodes.

7.  For the period from May 1, 2013 through August 12, 2014, the Veteran's cervical spine disability was manifested by pain, stiffness, and limitation of motion (forward flexion of 30 degrees (or 20 degrees with pain), extension of 35 degrees (or 25 degrees with pain), left lateral flexion of 30 degrees (or 20 degrees with pain), right lateral flexion of 20 degrees (or 15 degrees with pain), rotation to the left of 65 degrees (or 55 degrees with pain), and rotation to the right of 45 degrees (or 30 degrees with pain)); there was no objective evidence ankylosis or incapacitating episodes.

8.  Beginning August 13, 2014, the Veteran's cervical spine disability is manifested by pain, stiffness, and limitation of motion of range of motion (forward flexion to 20 degrees but 15 degrees with pain); there is no objective evidence of unfavorable ankylosis or incapacitating episodes.  



CONCLUSIONS OF LAW

1.  Service connection for a gastrointestinal disability to include GERD and hiatal hernia is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.310 (2014).

2.  The criteria for an initial rating higher than 10 percent before August 13, 2014, and an initial rating higher than 60 percent from August 13, 2014, for coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7005 (2014).

3.  The criteria for an initial rating higher than 30 percent before April 30, 2013, and an initial rating higher than 50 percent from April 30, 2013, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

4.  The criteria for an initial rating higher than 10 percent before April 30, 2013, and an initial rating higher than 20 percent from May 1, 2013 to August 12, 2014, for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237, 5243 (2014).

5.  The criteria for an initial rating of 30 percent, but no higher, from August 13, 2014 for a cervical spine disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As for the claim of service connection for a gastrointestinal disability, the RO provided pre-adjudication VCAA notice by letter, dated in October 2009.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, which was made permanently worse or which caused injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit private medical records or authorize VA to obtain private medical records on his behalf.  The notice included the provisions for the effective date of the claim and for the degree of disability assignable. 

As for the initial rating claims for coronary artery disease, PTSD, and a cervical spine disability, the RO provided the Veteran with content-complying VCAA notice on the underlying claims of service connection by letter in February 2009.  Where, as in this case, service connection has been granted (i.e., for coronary artery disease, PTSD, and a cervical spine disability) and an initial disability rating (i.e., staged 10 and 60 percent ratings for coronary artery disease, 30 and 50 percent ratings for PTSD, and 10 and 20 percent ratings for a cervical spine disability, respectively) has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is not necessary as to the claims for a higher rating for coronary artery disease, PTSD, and a cervical spine disability upon the grant of service connection.  Dingess, 19 Vet. App. 473; Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to any downstream elements). 

Relevant to its obligation to assist a claimant, VA has also made reasonable efforts to identify and obtain relevant records in support of the claims.  38 U.S.C.A. § 5103A (a), (b) and (c).  The Veteran had the opportunity to testify at a hearing, but he declined a hearing.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private records identified by the Veteran, such as those from Chase County Community Hospital, Great Plains Regional Medical Center, and the Nebraska Heart Institute.  The Veteran has not identified any other records pertinent to the issues on appeal that remain outstanding. 

Additionally, the Veteran underwent VA compensation examinations in April 2009, December 2009, April 2010, November 2011, April 2013, and August 2014 to address the relevant questions arising from the claims, namely, the nature and etiology of the gastrointestinal disability and the nature and severity of the service-connected coronary artery disease, PTSD, and cervical spine disability.  As the examination reports contain the Veteran's medical history and pertinent clinical findings sufficient to evaluate the gastrointestinal disability and the service-connected disabilities under governing rating criteria, the Board finds that the reports are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  As there is no indication of the existence of additional evidence to substantiate the claims, no further assistance to the Veteran is required to comply with the duty to assist.

II.  Service Connection for a Gastrointestinal Disability

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Notwithstanding the above, service connection may be granted for disability first diagnosed after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Further, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).


Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

The Veteran has appealed a January 2010 RO decision denying service connection for gastroesophageal reflux disease claimed as a gastrointestinal condition.  He has asserted that service connection for his gastrointestinal disability is warranted on the basis that it was either directly related to service or secondary to a service-connected disability (PTSD or a spinal disability) to include medication for such.  The Board will address both theories of entitlement to service connection.

A review of the evidence shows that the Veteran served on active duty from September 1970 to March 1972.  Service treatment records (STRs) do not show any complaints, findings, diagnosis, or treatment of a gastrointestinal disability.  Thus, on the basis of the service treatment records alone, a gastrointestinal disability is not shown to have had onset during service, and service connection under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) is not established.

Moreover, there is no continuity of symptomatology after service to support the Veteran's claim under 38 C.F.R. § 3.303(b).  The Veteran is competent to describe symptoms of heartburn, regurgitation, and epigastric pain, even though the symptoms were not recorded during service.  However, the service treatment records lack the documentation of the combination of manifestations sufficient to identify a gastrointestinal disability and establish chronicity in service and continuing since.  Notably, the Veteran does not specifically claim to have experienced gastrointestinal symptoms during service or for many years thereafter.  The onset of a gastrointestinal disability was documented many years later.  After service, the initial documentation of a gastrointestinal disability is shown in 2000, when the Veteran was seen by a private medical provider and was diagnosed with GERD.  An esophagogastroduodenoscopy confirmed this.  At that time, it was noted that the Veteran had a history of heartburn, regurgitation, and epigastric pain consistent with reflux disease.  Since then, he has received ongoing treatment for GERD as well as a hiatal hernia.  Accordingly, the preponderance of the evidence is against the claim of service connection for a gastrointestinal disability based on continuity of symptomatology under 38 C.F.R. § 3.303(b).

The Board next turns to the question of whether service connection for a gastrointestinal disability may be granted on the basis that although the disability was first diagnosed after service, considering all the evidence including that pertinent to service, it is shown to be related to service under 38 C.F.R. § 3.303(d) (direct service connection) or under 38 C.F.R. § 3.310 (secondary service connection).  The pertinent evidence regarding these theories of entitlement is as follows.

In an August 2009 statement, the Veteran claimed that he had a gastrointestinal condition to include GERD, acid reflux, and a hiatal hernia "as a direct service-connected disability."  Subsequent statements in support of his claim focus on the theory that his gastrointestinal disability was secondary to service-connected disabilities.  Having considered the medical evidence of record pertaining to current treatment of a gastrointestinal disability and the statements of the Veteran, the Board finds that the record does not show that the Veteran's gastrointestinal disability is directly related to his period of active service.  There is no evidence to show that the onset of his currently diagnosed GERD or a hiatal hernia or any symptoms thereof was during the Veteran's active duty, or for many years thereafter.  It appears from the medical evidence in the file that the Veteran's gastrointestinal problems had their beginnings in 2000 or shortly before then.  As earlier noted, the initial documentation of a diagnosis of a gastrointestinal disability was in 2000.  Hence, service connection for gastrointestinal to include GERD and hiatal hernia on the theory of direct service connection is not established under 38 C.F.R. § 3.303(d). 

The Board now considers the merits of the Veteran's primary claim, which is based on a secondary service connection theory of entitlement under 38 C.F.R. § 3.310.  As was noted previously, he contends that his gastrointestinal disability is secondary to service-connected disability including medication taken for the service-connected disability.  In an August 2009 statement, he alleged that the gastrointestinal condition was secondary to PTSD.  In a May 2011 statement, he alleged that the gastrointestinal condition was secondary to his shell fragment injury in his neck with retained foreign body or to medications he took (including Tylenol) for control of pain from service-connected cervical and lumbar spine disabilities.  In support of his claims, he submitted a medical abstract entitled "Impairment of Deglutition Reflex by Acid-Induced Esophageal Mucosal Injury" and medical articles entitled "Long-Term Use Side Effects of Tylenol & Acetaminophen" and "Relative Risk of Upper Gastrointestinal Complications among Users of Acetaminophen and Nonsteroidal Anti-Inflammatory Drugs."  

In December 2009, a VA opinion was obtained on the question of whether it was at least as likely as not that the Veteran's current GERD and/or any other gastrointestinal condition was due to, a result of, or aggravated by his service-connected PTSD.  After reviewing the evidence of record to include the Veteran's history and clinical presentation, the examiner furnished an opinion unfavorable to the Veteran's claim.  He explained that there was no medical literature providing evidence that PTSD, a mental disorder, could serve as a causative or etiologic agent in the development of GERD.  The examiner acknowledged that stress was known to cause transient increase in stomach hyperacidity, but found the Veteran's GERD was not due to or permanently aggravated by PTSD.  He noted that the Veteran described his GERD symptoms as occurring independent of any PTSD symptomatology.  He found that it was most likely that the Veteran's GERD symptoms would have occurred, progressed, and responded to treatment as it has in the Veteran, independent of his PTSD.  

At the time of a VA gastrointestinal examination in November 2011, the diagnoses were GERD and a hiatal hernia.  The examiner noted that the Veteran felt he suffered from GERD and gastrointestinal bleeding secondary to medications he took to treat his service-connected spine disabilities.  Reportedly, the Veteran took ibuprofen on a regular basis to treat such conditions.  The examiner indicated that he had difficulty in finding documentation of the medication being prescribed and the quantities and frequency with which the medication was taken.  The Veteran also reported that he discontinued ibuprofen approximately two years prior to the examination and that he now treated his pain with Tylenol.  The examiner also reviewed an endoscopy from August 2011 that demonstrated a normal duodenum and normal esophagus with regards to any evidence of bleeds, ulcerations or inflammation, but also showed a hiatal hernia was present.  The examiner then furnished various opinions concerning the Veteran's claims.  He opined that it was less likely as not that the Veteran's previous use of ibuprofen caused his current GERD. While he conceded that it is well-established that nonsteroidal anti-inflammatory medication such as ibuprofen could result in disruption of the gastrointestinal tract and contribute to gastritis, duodenitis or esophagitis, he found no present evidence of inflammation of the esophagus, stomach or duodenum.  He also noted that the Veteran was no longer taking ibuprofen, having switched to Tylenol, and that Tylenol was not known to result in GERD or a disruption of the stomach, esophagus or duodenal linings.  The examiner remarked that the Veteran presently had a hiatal hernia and that it was at least as likely as not that the GERD and symptoms thereof were a result of this hernia.  The examiner also found no evidence of a current gastrointestinal bleed or ulcerative disease of the duodenum or evidence of esophagitis.  

The examiner additionally concluded that it was less likely as not that the Veteran's GERD was a result of scarring of the anterior neck, status post removal of a foreign body.  The examiner explained that the Veteran's GERD was likely the result of his hiatal hernia.  He further explained that GERD was typically the result of impairment of lower esophageal sphincter tone typically in the presence of increased stomach acidity.  This resulted in reflux of stomach contents that is often of more acidity into the lower esophagus resulting in symptoms of GERD.  It was felt that the Veteran likely had increased acidity of the stomach, and due to his hiatal hernia, impairment of the lower esophageal sphincter tone that was likely resulting in his GERD.  Therefore, the examiner opined that it was less likely as not that the Veteran's scar of the neck contributed to, caused, or aggravated the pathophysiology of his current GERD symptoms. 

The Veteran underwent another VA gastrointestinal examination in April 2013 to determine whether his use of medications such as ibuprofen in the past could have aggravated his GERD or other gastrointestinal symptomatology.  The examiner observed that the Veteran's last upper endoscopy in April 2012 showed normal mucosa without any erosions present.  The stomach and esophageal lining also appeared to be essentially within normal limits.  There was, however, some evidence of reflux by way of a pH probe that demonstrated acidic content reaching the esophagus, and there was evidence of a hiatal hernia present.  The Veteran took medications for his condition.  Following examination and diagnosing GERD and hiatal hernia, the examiner concluded that the diagnosed conditions were not permanently aggravated or aggravated beyond normal progression due to any medication that the Veteran had taken for his spinal conditions.  The examiner explained that although it was well established that nonsteroidal anti-inflammatory medications such as ibuprofen, and to a lesser extent Mobic, could result in the destruction of the gastrointestinal tract lining and could contribute to gastritis, duodenitis, or esophagitis, there was no evidence of inflammation of the esophagus, stomach, or duodenum based on the most recent esophagogastroduodenoscopy performed in April 2012.  There was no medical evidence that there was any permanent aggravation or aggravation beyond normal progression due to the previous use of ibuprofen.  Further, the present use of Mobic appeared to be causing no symptoms or anatomical changes to the gastric or esophageal lining.  Lastly, there was no medical evidence to support Tylenol, ibuprofen, Mobic or any other medication that the Veteran has taken for his spinal (cervical and lumbar) conditions could cause or aggravate a hiatal hernia in any way.  

The medical examinations and opinions provided by the VA examiner are based on a review of the onset, clinical course, and status of the Veteran's gastrointestinal disability.  The examiner is qualified by education and training to offer a medical opinion on the etiology of the Veteran's gastrointestinal disability, diagnosed as GERD and hiatal hernia, and he concluded that there was no evidence to support a link - via direct cause or through aggravation - between the Veteran's gastrointestinal disability and either his service-connected PTSD or his service-connected spinal disabilities (particularly his shell fragment injury in the neck) including medication taken for them, as claimed.  This evidence opposes rather than supports the claim.  As the preponderance of the evidence is against the secondary service connection theory of entitlement (under 38 C.F.R. § 3.310 ), the preponderance of the evidence is against the claim.  Therefore, the benefit of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b). 

To the extent the Veteran asserts that there is an association between his gastrointestinal disability and service-connected disability, his opinion as a layperson is limited to inferences that are rationally based on his perception and does not require specialized education, training, or experience.  See 38 C.F.R. § 3.159(a) (defining competent lay and medical evidence).  Although he is competent to describe symptoms of a gastrointestinal disability, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), the determination as to which of various possible factors is/are the underlying factor(s) responsible for the gastrointestinal disability is a medical question that requires medical knowledge/training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  It is not argued or shown that the Veteran is qualified through specialized education, training, or experience to offer a competent opinion on this question.  Although he has furnished a medical abstract and medical articles in support of his contention, the VA examiner addressed the general medical principles raised in the submitted literature (e.g., nonsteroidal anti-inflammatory medication such as ibuprofen could result in disruption of the gastrointestinal tract and contribute to gastritis, duodenitis or esophagitis) and explained how, in the Veteran's case, there was no evidence to support the Veteran's claim.  Therefore, the Veteran's statements concerning the etiology of his gastrointestinal disability are not competent evidence, and must be excluded.  That is, they cannot to be considered competent evidence favorable to his claim. 

For the above reasons, considering all applicable theories of entitlement, service connection for a gastrointestinal disability, diagnosed as GERD and hiatal hernia, is not warranted. 


III.  Higher Ratings for Coronary Artery Disease, PTSD, 
and a Cervical Spine Disability

As with the claim of service connection addressed above, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the higher rating claims.

Principles of Evaluating Disabilities

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Rating Criteria and Analysis - Coronary Artery Disease

Ever since service connection was established effective in February 2009, the Veteran's coronary artery disease has been rated as 10 percent disabling for the period before August 13, 2014, and 60 percent for the period beginning August 13, 2014, under 38 C.F.R. § 4.104, Diagnostic Code 7005, for arteriosclerotic heart disease (coronary artery disease).  Under the code, a 10 percent rating is warranted where a workload of greater than 7 metabolic equivalents (METs) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, where continuous medication is required.  A 30 percent rating is warranted where a workload of greater than 5 metabolic equivalents (METs) but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, where there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.  A 60 percent rating is warranted where there has been more than one episode of acute congestive heart failure in the past year; or, a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure; or, a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or, where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  

After applying the relevant evaluation criteria to the facts of this case, the Board finds that a rating higher than 10 percent before August 13, 2014 and a rating higher than 60 percent from August 13, 2014 for the service-connected disability is not warranted.  

Regarding the period prior to August 13, 2014, in order to meet the criteria for the next higher rating, or 30 percent, the evidence must show that the Veteran's coronary artery disease is manifested by dyspnea, fatigue, angina, dizziness, or syncope with a workload of greater than 5 METs but not greater than 7 METs, or that there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.  Such criteria is not shown by the medical evidence.  

For example, the Veteran was seen in the VA outpatient clinic in December 2008 with intermittent chest pain upon exertion.  A subsequent December 2008 private treatment record reflects that the Veteran was suffering from coronary artery disease and that he had undergone a coronary angiogram and placement of two drug-eluting stents that month.  On an April 2009 VA outpatient visit, the Veteran was experiencing some chest tightness with exertion, but he had not taken nitro with this discomfort.  He denied shortness of breath or pain at the time.  A July 2009 record notes two episodes of chest pain with exertion in the past two weeks, but he denied any chest pain at the time of treatment.  He also endorsed some dyspnea, but he denied any diaphoresis or nausea.  In September 2009, a VA cardiology stress test was performed, revealing METS of 10.10 (it was found to be negative).  At the same time, a myocardial perfusion test was performed, revealing no evidence for ischemia or infarction.  Left ventricular ejection fraction (LVEF) was estimated at 58 percent, which was normal.  In January 2010, X-rays of the heart were normal.  

During a pre-operative physical examination at the VA in January 2010, the Veteran's history of shortness of breath and diaphoresis in December 2008 was noted.  Since having stents put in at that time, the Veteran denied recurrence of such symptoms.  He also denied any cardiovascular or pulmonary symptoms with activity, or any activity restrictions or limitations.  According to a July 2010 in-patient treatment record, the Veteran underwent a workup for previous syncopal episodes.  It was noted that the first episode was in April 2010.  An echocardiogram (ECG) was subsequently performed, revealing the left ventricle chamber size and systolic function to be normal.  There was also normal ventricular wall thickness with an ejection fraction of 60 to 65 percent.  The right ventricle was also normal in size and function.  

At the time of the Veteran's VA examination on April 2013, the Veteran reported that he experienced some degree of fatigue, dizziness, shortness of breath, and chest pain with over-exertion, which occurred at a workload of greater than 7 and less than 10 METs.  He underwent an ECG at that time, which showed an LVEF was 55 to 60 degrees.  He took continuous medication.  There was no congestive heart failure, cardiac hypertrophy, or dilatation.  

The foregoing outpatient and examination findings do not show that the Veteran's coronary artery disease meets or approximates the criteria for a 30 percent or higher rating.  

Regarding the period beginning August 13, 2014, in order to meet the criteria for the next higher rating, or 100 percent, the evidence must show that the Veteran's coronary artery disease is manifested by dyspnea, fatigue, angina, dizziness, or syncope with a workload of 3 METs or less, or that there is left ventricular dysfunction with an ejection fraction of less than 30 percent, or that there is chronic congestive heart failure.  Such criteria is not shown.  At the time of the Veteran's VA examination on August 13, 2014, the Veteran reported that he has not experienced any heart events or changes in his heart condition since the last VA examination.  There was no congestive heart failure, cardiac arrhythmia, cardiac hypertrophy, or dilatation.  A chest X-ray in September 2013 was noted to be normal.  On METs testing, there was dyspnea, fatigue, and dizziness which occurred at a workload of greater than 3 and less than 5 METs.  He underwent an ECG at that time, which showed an LVEF was 55 to 60 degrees.  He took continuous medication.  

There is no other medical evidence since August 13, 2014 to show that the Veteran meets or approximates the criteria for a 100 percent rating.  

In conclusion, the evidence demonstrates that the Veteran's coronary artery disease is appropriately rated as 10 percent disabling for the period prior to August 13, 2014 and as 60 percent disabling for the period beginning August 13, 2014.  In arriving at the determination herein, the Board has considered all the evidence consistent with the Court's decision in Fenderson.  As the preponderance of the evidence is against the claim for a higher rating, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Rating Criteria and Analysis - PTSD

When evaluating the level of disability of a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130. 

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  For cases certified to the Board prior to August 4, 2014 (such as the Veteran's), the diagnosis of PTSD must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV). 38 C.F.R. § 4.125(a) (2013); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).

Since service connection was established effective in February 2009, the Veteran's PTSD has been rated as 30 percent disabling for the period before April 30, 2013, and 50 percent for the period beginning April 30, 2013, under 38 C.F.R. § 4.130, Diagnostic Code 9411.

The criteria for a 10 percent rating are occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. 

The criteria for a 30 percent rating are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness."  DSM-IV at 32.  The Board notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

GAF scores ranging from 61 to 70, for example, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

For the period covered by the appeal, there are four VA compensation examination reports as well as numerous VA outpatient records.  The records show that the assigned GAF scores ranged from 50 (indicating serious disability) to 68 (indicating mild disability).  Over the course of the appeal, the GAF scores appear to have been assigned with some variability, although the majority of scores seem to fall in the mid to upper range of the 50s, which reflects moderate symptoms or moderate difficulty in social, occupational, or school functioning.  In any case, along with other evidence to include the VA examiners' conclusions regarding the Veteran's level of occupational and social impairment, the Board has determined that "staged ratings" rather than a single rating is proper, as will be discussed below. 

In any event, the Board emphasizes that a disability rating depends on evaluation of all the evidence, and a VA examiner's classification of the level of a psychiatric impairment by words or by a GAF score is to be considered, but is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126.

As will be explained below, the Board finds that for the period from the effective date of service connection in February 2009 until April 30, 2013 and for the period beginning April 30, 2013, VA records show that the symptoms of the Veteran's PTSD have affected his everyday life and his ability to function to a degree that approximates the schedular criteria for the currently assigned 30 percent rating and 50 percent rating, respectively, under Diagnostic Code 9411.  In other words, for the entire period of the appeal the Board concludes that the preponderance of the evidence is against the Veteran's claim for higher initial ratings.

Rating Before April 30, 2013

Before April 30, 2013, the Board finds that the evidence does not support an initial rating higher than 30 percent.  That is, the Veteran's symptomatology was of such extent, severity, depth, and persistence as to have been productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal). 

The Veteran underwent VA psychiatric examinations by a licensed clinical psychologist and a staff psychiatrist, in April 2009 and December 2009, respectively, during this period.  The clinical evidence from the examination reports shows the following about the Veteran, in relation to his PTSD.  He has been married for 40 years and has had ongoing estrangements with his three children that have improved over the years; he was invested in developing positive family relationships.  He preferred to live on the periphery of society and avoided going into town (he was a self-employed farmer/rancher).  He was neatly groomed and cooperative during the interview.  He had a restricted and an appropriate affect.  His mood was anxious and dysphoric.  He was noted to have been treated for depression.  He was intact to person, time, and place.  His thought processes and content were unremarkable, as was his speech which was spontaneous, clear, and coherent.  There were no delusions, hallucinations, panic attacks, homicidal/suicidal thoughts, obsessive/ritualistic behaviors, or episodes of violence.  He had good impulse control and understood the outcome of his behavior.  Memory was normal.  Upon discussing stressors, it was noted that the Veteran had bad dreams or nightmares most nights, and that he had intrusive thoughts and memories of combat.  Periods of flashbacks tended to lead to episodic memory lapses that were difficult to quantify, but it was judged to be mildly disabling.  Estrangement was noted as mild to moderate.  Avoidance behaviors, hypervigilance, irritability, anger, and sleep impairment were all found to be moderate in severity.  He lost no time in his occupation due to PTSD symptoms.  He was capable of managing financial affairs

Significantly, when asked the summarize the level of the Veteran's occupation and social functioning, as presented under the General Rating Formula for Mental Disorders (General Rating Formula) of 38 C.F.R. § 4.130, both VA examiners indicated that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms but with generally satisfactory functioning (e.g., the criteria indicative of a 30 percent rating).  Both also specifically stated that the Veteran's PTSD did not result in occupational and social impairment with reduced reliability and productivity due to PTSD symptoms (e.g., the criteria indicative of a 50 percent rating).  Moreover, each examiner assigned a GAF score (58 and 59) that is indicative of moderate symptoms or moderate impairment in occupational and social functioning.  

VA outpatient records (many of which incorporate telephone encounters instead of in-person office visits) reflect findings that are generally consistent with those of the VA examination reports.  For example, grooming and hygiene were good.  His medications that he took for management of a depressed mood were helping.  He admitted to having a "short fuse."  His speech was relevant and spontaneous.  His thought processes were logical and goal-directed.  Insight was good.  He was not sleeping well, his nightmares (combat related) were increasing, and he was isolating himself more.  His mood was sometimes anxious and his affect was at times irritable.  In March 2009, he reported to have anxiety and fear, depression, isolation, loss of motivation, sorrow, irritability, and anger.  In July 2009, the Veteran indicated that his depression was more seasonal, and he was agreeable to taking medication from November through March.  In November 2010, it was noted that the Veteran maintained contact with two Vietnam buddies and that he had made a "good emotional connection" with one in particular.  In December 2010, the Veteran demonstrated good memory by being able to remember every animal in his cattle herd.  In March 2011, he continued to be very actively engaged in running his 3,000 acre ranch; he could perform almost any ranch-related task.  He reported that he rarely had flashbacks or intrusive memories of Vietnam during his daily activities and that they cropped up at night and disturbed his sleep at times.  In April 2011, he reported that he was quite avoidant of contact with others.  In May 2011, it was noted that he was planning on a trip with a number of friends and family members.  In August 2011, the PTSD symptoms were aggravated by current stressors particularly nightmares; it was also noted that the Veteran had to shoulder more responsibility since his partner (son-in-law) in the ranching operation had developed serious health problems.  In December 2011, the Veteran discussed future plans, to include semi-retirement and travel opportunities.  In January 2012, he was very stressed and sometimes slept poorly; his worries concerned the viability of his business and the health status of his son-in-law (his now former ranching partner).  In August 2012, he reported more nightmares of late; it was noted that he had a good support system.  In October 2012, the Veteran spoke favorably of the military buddies with whom he had maintained contact.  In December 2012, his nightmares continued with limited sleep; he had also just returned from a trip to visit a military buddy.  In January 2013, the Veteran indicated that things had not been going as well for him lately, in part due to physical health concerns.  

During these outpatient encounters, the following GAF scores were assigned:  58 in February 2009, 56 in March 2009, 60 in April 2009, 58 in August 2010, 60 in December 2010, 62 in March 2011, 60 in April, May and June 2011, 58 in August and October 2011, 60-64 in November 2011, 58-62 in December 2011, 53-57 in January 2012, 56-60 in February 2012, 55 in August, October and December 2012, and 54 in January 2013.  Such scores denote mild to moderate difficulty in social and occupational functioning.  

As for symptoms associated with the diagnosis of PTSD but not listed in Diagnostic Code 9411, the symptomatology approximates or equates to the level of occupation and social impairment contemplated for a 30 percent rating.  For example, as earlier noted the Veteran had periods of flashbacks, feelings of estrangement, hypervigilance, and avoidance behaviors, but these were mild to moderate in degree and were not shown to prevent him from performing his occupation as a rancher, which was described in outpatient records as involving a tremendous amount of responsibility and knowledge.  

On the basis of the findings in VA records, the Veteran's PTSD is shown to be productive of a disability picture that equates to impairment that is contemplated under the General Rating Formula for a 30 percent rating, which includes the symptoms associated with the diagnosis of PTSD under the DSM-IV, which is referred to in 38 C.F.R. § 4.130 but not covered in the General Rating Formula. 

In other words, the Veteran's PTSD symptoms are not shown to more nearly approximate or equate to the criteria for a 50 percent or higher schedular rating.  For instance, the objective evidence as previously described generally does not show circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; and impaired abstract thinking.  As for difficulty in establishing and maintaining effective work and social relationships, it appears that he continued to fulfill his work responsibilities as a self-employed rancher.  Socially, he tended to avoid being around people, but he seemed to maintain, or strived to foster, good family relations.  He had disturbances of mood in that he was treated for depression, but the severity of this symptom was not such that it prevented him from performing occupational tasks.  

In short, the record does not show most of the criteria or symptoms that typify a 50 percent rating.  The Veteran was alert and oriented and he took care of his personal appearance.  His most frequent complaints were flashbacks, sleep problems, social isolation, hypervigilance, irritability, and depression, but the symptoms did not affect his ability to function independently.  VA examiners characterized the Veteran's occupational and social impairment as mild to moderate, and the variously assigned GAF scores of record likewise reflect impairment in the mild to moderate range of severity.  The characterizations of the Veteran's PTSD is more consistent with a disability picture that is contemplated for a 30 percent rating than a 50 percent rating under Diagnostic Code 9411. 

In evaluating all the evidence for this period, the Board finds that the VA records reflect that the symptoms of the Veteran's PTSD are not so severe as to affect his everyday life and his ability to function to a degree that more nearly approximates the schedular criteria for a 50 percent rating.  For these reasons, the preponderance of the evidence is against an initial rating higher than 30 percent for the PTSD before April 30, 2013, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

Rating Beginning April 30, 2013

From the time of the April 30, 2013 VA psychiatric examination, the Board finds that the evidence does not support an initial rating higher than the currently assigned 50 percent.  That is, the Veteran's symptomatology was of such extent, severity, depth, and persistence as to have been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The Veteran underwent VA psychiatric examinations by a staff psychiatrist and a licensed clinical psychologist, in April 2013 and August 2014, respectively, during this period.  The clinical evidence from the examination reports shows the following about the Veteran, in relation to his PTSD.  He lives on a ranch where he is satisfied living away from town (he had to sell his cattle operation due to physical limitations but still farmed).  His PTSD were noted to have increased in severity since his 2009 VA examinations.  He also had some depressive symptoms.  Due to physical conditions that have limited his ability to work and keep active, he has found that with more idleness he was aware of the increase in the level of PTSD symptoms.  At the time of the 2013 VA examination, his symptoms consisted of anxiety, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), and difficulty in establishing and maintaining effective work and social relationships.  At the time of the 2014 examination, he reported that his social life was very limited and he avoided big crowds.  He was not then employed, as he was unable to do the physical work at that time, but he farmed a little on his own and maintained a small herd of cattle (far less than what his prior operation was).  His symptoms consisted of depressed mood, anxiety, suspiciousness, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  On mental status examination in both 2013 and 2014, he was noted to be appropriately dressed and groomed.  He was socially appropriate and spontaneous.  His mood was euthymic and affect was appropriate to content of thought.  Thought process was logical and goal-oriented.  Thought content was unremarkable (no delusions or hallucinations).  Sensorium was clear, and he was oriented to time, person, place, and situation.  His insight, judgment, and memory were intact.  He still had sleep disturbance, awakening multiple times with service-related nightmares.  Presently, he was mostly depressed as work had been his purpose.  

Significantly, when asked to summarize the level of the Veteran's occupation and social functioning, as presented under the General Rating Formula for Mental Disorders (General Rating Formula) of 38 C.F.R. § 4.130, both VA examiners indicated that there was occupational and social impairment with reduced reliability and productivity due to PTSD symptoms (e.g., the criteria indicative of a 50 percent rating).  When prompted, they specifically did not find that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to PTSD symptoms (e.g., the criteria indicative of a 70 percent rating).  One examiner remarked that the Veteran's present level of PTSD symptoms would not cause total occupational impairment but that it did contribute substantially to his employability (he referred to the Veteran's reduction in the size of his rancher/farmer operation because he was no longer able to keep up with the stress).  Nevertheless, the examiner noted the Veteran was able to function despite his PTSD symptoms, although he was socially isolated.  It was felt that the Veteran would have great difficulty if the Veteran had to work in close proximity to others on account of his avoidance and arousal symptoms of PTSD.  Moreover, the 2013 examiner assigned a GAF score of 55, which is indicative of moderate symptoms or moderate impairment in occupational and social functioning.  

VA outpatient records (many of which incorporate telephone encounters instead of in-person office visits) reflect findings that are generally consistent with those of the VA examination reports.  For example, records in 2013 and 2014 indicated that his mood was neutral and affect was appropriate and variable.  Speech was relevant and spontaneous.  Thought processes were logical and goal-directed.  Insight was good and sensorium was clear.  In May 2013, the Veteran reported that he struggled more with his PTSD in terms of having more intrusive thoughts and nightmares.  His sleep remained poor.  In August 2013, he related an incident where a drunk friend confronted him and struck him, and the Veteran responded in kind (others stopped the fight).  He flashed back during this incident and was amazed at how quickly it was triggered.  In February 2014, he had been feeling poorly, which affected his mood.  In March 2014, the Veteran reported that he was "much more down" related to his limited work capabilities.  He denied being suicidal and was instead mostly frustrated.  The assessment in February and March 2014 was both PTSD and depression (per DSM V criteria).  During these outpatient encounters, GAF scores of 55 were assigned in May, June and August 2013, denoting moderate difficulty in social and occupational functioning.  

As for symptoms associated with the diagnosis of PTSD but not listed in Diagnostic Code 9411, the symptomatology approximates or equates to the level of occupation and social impairment contemplated for a 50 percent rating.  For example, as earlier noted the Veteran had intrusive thoughts, nightmares, and avoidance behaviors, but these were not shown to prevent him from performing activities of daily living and functioning independently and appropriately.  

On the basis of the findings in VA records, the Veteran's PTSD is shown to be productive of a disability picture that equates to impairment that is contemplated under the General Rating Formula for a 50 percent rating, which includes the symptoms associated with the diagnosis of PTSD under the DSM-IV, which is referred to in 38 C.F.R. § 4.130 but not covered in the General Rating Formula.  

In other words, the Veteran's PTSD symptoms are not shown to more nearly approximate or equate to the criteria for a 70 percent or higher schedular rating.  For instance, the objective evidence as previously described generally does not show suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  A single incident of violence was related in an August 2013 report, when the Veteran told of a  confrontation by a drunk friend who had provoked him.  

In short, the record does not show most of the criteria or symptoms that typify a 70 percent rating.  The Veteran was alert and oriented and he took care of his personal appearance.  His most frequent problems were intrusive thoughts, nightmares, sleep disturbance, social isolation, anxiety, and depression, but the symptoms did not affect his ability to function independently.  Although a VA examination report and outpatient records reflect a GAF score of 55, which denotes impairment in the moderate range of severity, both VA examiners acknowledged that the Veteran's PTSD symptoms have increased in severity to the extent that he was having difficulty in establishing and maintaining effective work and social relationships.  Outpatient records also relate the Veteran's complaints that his various symptoms such as intrusive thoughts, nightmares, and depression have become more problematic for him.  These characterizations of the Veteran's PTSD is more consistent with a disability picture that is contemplated for a 50 percent rating than a 70 percent rating under Diagnostic Code 9411. 

In evaluating all the evidence for this period, the Board finds that the VA records reflect that the symptoms of the Veteran's PTSD are not so severe as to affect his everyday life and his ability to function to a degree that more nearly approximates the schedular criteria for a 70 percent rating.  For these reasons, the preponderance of the evidence is against an initial rating higher than 50 percent for the PTSD beginning April 30, 2013, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

Rating Criteria and Analysis - Cervical Spine Disability

Ever since service connection was established effective in February 2009, the Veteran's cervical spine degenerative disc disease and facet degenerative joint disease with paracervical muscle strain has been rated as 10 percent disabling for the period before April 30, 2013, and 20 percent for the period from April 30, 2013, under 38 C.F.R. § 4.71a , Diagnostic Codes 5237 and 5242.

In evaluating disabilities of the spine, the criteria is for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, the General Rating Formula for Diseases and Injuries of the Spine.  The criteria for a 10 percent rating are forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  The criteria for a 20 percent rating are forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The criteria for a 30 percent rating are forward flexion 15 degrees or less, or favorable ankylosis of the entire cervical spine.  The criterion for a 40 percent rating is unfavorable ankylosis of the entire cervical spine.  A 100 percent rating requires unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (degenerative arthritis of the spine). 

The criteria under the General Rating Formula for Diseases and Injuries of the Spine provide that normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  Unfavorable ankylosis is a condition in which the entire cervical spine is fixed in flexion or extension and the ankylosis results in one of more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Rating factors for a disability of the musculoskeletal system included functional loss.  A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion, weakness, or atrophy.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995). 

The cervical vertebrae are considered groups of joints.  As regards the joints, the factors of disability reside in reductions of the joints normal excursion of movements in different planes.  Factors for considerations include excess fatigability, pain on movement, swelling, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing.  38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995). 

Also, with periarticular pathology, painful motion is factor to be considered.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The record consists in relevant part of VA examinations in April 2010, April 2013, and August 2014, and VA outpatient records for the period considered in the appeal.  Imaging studies in April 2010 showed C5-6 and C6-7 moderate degenerative disc disease and mild degenerative facet disease.  The chief symptoms appear to be neck pain, stiffness, spasm, tightness, and decreased range of motion.  

For the period before April 30, 2013, the objective evidence from the April 2010 VA examination shows that upon range of motion testing, the findings consisted of 35 degrees of forward flexion, with a combined range of motion of 255 degrees (forward flexion of 35 degrees, extension of 35 degrees, rotation to the left of 55 degrees, rotation to the right of 65 degrees, lateral flexion to the left of 30 degrees, and lateral bending to the right of 35 degrees).  The range of motion findings was calculated with consideration of pain on movement, yet there was only some tenderness noted towards the endpoints.  Further, the examiner specifically noted that with repetitive use of the cervical spine there was increased pain without additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss of range of motion.  Repetitive use during a flare-up could not be expressed in terms of additional limitation.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  There are no other records prior to April 30, 2013, to include outpatient records, that reflect findings showing the Veteran's cervical spine is more severely limited in motion than at the time of his VA examination in April 2010. 

Moreover, although the VA examiner noted guarding and tenderness on the right sacrospinals, he specifically found that there was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for an abnormal gait or abnormal spinal contour.  Gait was normal and there was no abnormal spinal contour.  VA outpatient records also do not reflect any muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Therefore, a rating higher than 10 percent is not warranted under Diagnostic Code 5242 for the period before April 30, 2013. 

Likewise, for the period from April 30, 2013 to August 12, 2014, a rating higher than 20 percent is not warranted under Diagnostic Code 5242.  To satisfy the criteria for a higher rating, there would have to be evidence of forward flexion 15 degrees or less, or favorable ankylosis of the entire cervical spine.  While the Veteran's range of motion of the cervical spine was shown to have become more severe at the time of the VA examination in April 2013, his forward flexion was limited to 20 percent in consideration of pain; there was no finding of ankylosis of the cervical spine.  Specifically, at that time, range of motion testing showed forward flexion of 30 degrees (or 20 degrees with pain), extension of 35 degrees (or 25 degrees with pain), left lateral flexion of 30 degrees (or 20 degrees with pain), right lateral flexion of 20 degrees (or 15 degrees with pain), rotation to the left of 65 degrees (or 55 degrees with pain), and rotation to the right of 45 degrees (or 30 degrees with pain).  As noted, these range of motion findings reflect consideration of pain, but there were no additional limitations after repetitions of range of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, even with a more restricted combined range of motion, the Veteran's cervical spine disability is shown to approximate the criteria for a 20 percent rating and no higher. 

In reviewing the VA outpatient records, there is no documentation of forward flexion of the cervical spine to 15 degrees or less, or of cervical spine ankylosis.  Therefore, the criteria for the next higher rating, or 30 percent, is not met under Code 5242 for the period from April 30, 2013 to August 13, 2014. 

However, for the period beginning August 13, 2014, the Board finds that the criteria for a 30 percent rating is satisfied.  On VA examination on August 13, 2014, range of motion testing showed that the Veteran had forward flexion to 20 degrees but that with consideration of pain it was only to 15 degrees.  It is conceded that this measurement is on the borderline between a 20 percent and a 30 percent rating, yet given the disability picture more nearly approximates the criteria for the higher rating, the Board concludes that a 30 percent rating is warranted.  38 C.F.R. § 4.7.  A rating higher than 30 percent is clearly not warranted under Diagnostic Code 5242, because there is no evidence on examination reports or outpatient records to show unfavorable ankylosis of the entire cervical spine, even with consideration of painful motion or any additional limitations after repetitions of range of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, on account of the absence of evidence of unfavorable ankylosis, the criterion for the next higher rating, or 40 percent, is not met under Code 5242 for the period from August 13, 2014. 

The General Rating Formula for Diseases and Injuries of the Spine also provides that any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  In rating peripheral nerves in the upper extremities, the rating schedule provides up to a 20 percent rating for mild incomplete paralysis and up to 40 percent rating for moderate incomplete paralysis, all depending on the particular nerve or nerve group of the upper extremity that is affected.  38 C.F.R. § 4.124a, Diagnostic Codes 8510-8719.  

The Veteran is evaluated separately for radiculopathy of the right upper extremity associated with his cervical spine degenerative disc disease and facet degenerative joint disease with paracervical muscle strain, as 40 percent disabling under 38 C.F.R. § 4.124a , Diagnostic Code 8710, for moderate incomplete paralysis of the major extremity, for neuralgia of the upper radicular group (fifth and sixth cervicals).  The RO granted service connection for the radiculopathy of the right upper extremity in a May 2013 rating decision, effective from April 30, 2013.  The Veteran has not expressed his disagreement with the rating assigned for the neurologic abnormality associated with the cervical spine disability.  Thus, no additional ratings are warranted for associated objective neurologic abnormalities under the General Rating Formula for Diseases and Injuries of the Spine.  In any case, it is noted that the Veteran denied any radiculopathy symptoms at the time of the April 2010 VA examination.  At the time of the April 30, 2013, the Veteran complained of radiculopathy symptoms into the right upper extremity, and the examiner identified radiculopathy (manifested by intermittent pain, paresthesias and/or dyesthesias, and numbness) of moderate degree in the right upper extremity and none in the left upper extremity.  Similar findings were noted on the August 2014 VA examination.  

Intervertebral disc syndrome is rated under either the General Rating Formula for Diseases and Injuries of the Spine, as discussed above, or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  The criteria for a 10 percent rating are intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  The criteria for a 20 percent rating are intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  The criteria for a 40 percent rating are intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The criteria for a 60 percent rating are intervertebral disability syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The accompanying notes to Diagnostic Code 5243 provide that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

A review of the record (both VA examination reports and VA outpatient treatment records) shows that there is no medical evidence to reflect objective findings of incapacitating episodes having a total duration of at least 2 weeks during the past twelve months.  In fact, there is no evidence of incapacitating episodes whatsoever.  The VA examiner in April 2010, April 2013, and August 2014, for example, specifically stated that the Veteran had no episodes of incapacitation within the past 12 months.  Therefore, a higher rating is not warranted under Diagnostic Code 5243, for any period considered in this appeal, as it pertains to incapacitating episodes. 

In conclusion, the Board finds that the evidence shows that the Veteran's cervical spine disability is appropriately rated as 10 percent for the period prior to April 30, 2013 and as 20 percent for the period from May 1, 2013 to August 12, 2014.  As the preponderance of the evidence is against the claim for a higher rating for such periods, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  However, the Board also finds that the evidence supports an initial rating of 30 percent for the cervical spine disability beginning August 13, 2014.  Thus, in arriving at the determinations herein, the Board has considered all the evidence consistent with the Court's decision in Hart relative to assigning separate ratings for separate periods of time based on the facts found ("staged ratings").

While the Board acknowledges the Veteran's competence to report neck pain and limitation of motion, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of his cervical spine disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings as provided in the examination reports and the clinical records address the applicable criteria under which the Veteran's disability is rated.  As such, the Board finds these records to be more probative than the Veteran's subjective reports of increased symptomatology to warrant a higher rating.  The Board observes further that the Veteran's opinions and observations alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a, with respect to determining the severity of his service-connected disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 38 C.F.R. § 3.159(a)(1) and (2).  Determining the severity of the Veteran's disability must be accomplished by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As discussed above, the competent medical evidence of record does not support a higher rating than is currently assigned for the period prior to August 13, 2014, but that the evidence is supportive of a 30 percent rating from that date.  

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, comparing the Veteran's disability level and the symptomatology of his coronary artery disease, PTSD, and cervical spine disability to the Rating Schedule, the degree of disability manifested by the various complaints discussed in the decision above is wholly encompassed or covered by the Rating Schedule, which provide for higher ratings for more severe symptoms or related symptoms.  For example, the nature and extent of the Veteran's symptoms for coronary artery disease (dyspnea, fatigue, angina, dizziness, syncope) are all incorporated in the schedular criteria for evaluating cardiovascular disabilities.  Regarding PTSD, the Veteran's symptoms of flashbacks, sleep impairment, social isolation, hypervigilance, irritability, depression, anxiety, and suspiciousness are contemplated within (while not all specifically noted in) the rating schedule for evaluating mental disabilities.  Regarding the cervical spine disability, the Veteran's symptoms of neck pain, limitation of motion, and stiffness are covered within the rating for evaluating disabilities of the spine.  In other words, the Veteran does not experience any symptomatology of his service-connected disabilities that are not already encompassed or covered in the Rating Schedule. 

In light of the foregoing, the Board finds that the assigned schedular ratings are adequate and no referral for extraschedular ratings are required under 38 C.F.R. § 3.321(b)(1) for the coronary artery disease, PTSD, and cervical spine disability.  


ORDER

Service connection for a gastrointestinal disability to include GERD and hiatal hernia is denied.  

An initial rating higher than 10 percent before August 13, 2014, and an initial rating higher than 60 percent from August 13, 2014, for coronary artery disease is denied.  

An initial rating higher than 30 percent before April 30, 2013, and an initial rating higher than 50 percent from April 30, 2013, for PTSD is denied.  

An initial rating higher than 10 percent before April 30, 2013, and an initial rating higher than 20 percent from May 1, 2013 to August 12, 2014, for a cervical spine disability is denied.  

An initial rating of 30 percent from August 13, 2014 for a cervical spine disability is granted.  


REMAND

The following remaining claims are deemed to require further development before they may be decided:  service connection for erectile dysfunction; an initial higher rating for scar of the right anterior neck and residuals of a shell fragment injury of Muscle Group XXII with excision of foreign body; an initial higher rating for radiculopathies of the right lower extremity and the left lower extremity; and a TDIU.

Erectile dysfunction 

As noted in the Introduction to this decisional document, the parties to the Joint Motion in August 2013 agreed that the erectile dysfunction claim was inextricably intertwined with service-connected disabilities other than the service-connected lumbar spine disability, on the theory that it was secondary to either PTSD or coronary artery disease including medications taken for these disabilities.  As the record does not contain sufficient competent medical evidence to decide the claim, development in the form of VA examination is needed to address the etiologic question.  

Scar of the right anterior neck and residuals of a shell fragment injury of Muscle Group XXII with excision of foreign body 

As noted in the Introduction to this decisional document, after the removal of a shell fragment from the Veteran's neck on January 29, 2010, the RO characterized his disability in terms of scar residuals and did not appear to consider residual muscle damage caused by the shell fragment.  In fact, the RO adjudicated the claim for a higher rating by applying the rating criteria for evaluating skin disabilities and did not address the application of rating criteria for evaluating muscle disability, particularly Muscle Group XXII which has been identified as the muscle group affected by the service-connected shell fragment injury.  While the Board remanded the case in March 2013 in part to afford the Veteran a VA examination to address impairment from the neck scar, it is clear that any muscle impairment from the shell fragment wound must likewise be evaluated.  Therefore, the RO should arrange to have the Veteran undergo a VA examination to determine what, if any, muscle impairment remains from the effective date of January 29, 2010, and then should determine whether such muscle impairment warrants a rating separate from the neck scar that is currently evaluated as 10 percent disabling.  

Radiculopathies of the right and left lower extremities 

The RO granted service connection for radiculopathy of the right lower extremity in a November 2011 rating decision, and assigned a 10 percent rating, effective May 6, 2011.  The Veteran filed a timely appeal with the decision regarding the rating assignment.  His dispute with the effective date of the award, however, was not made known until years later, after the November 2011 decision regarding the effective date became final.  Once a rating decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains CUE.  Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  In a February 2014 Post-Court Remand Brief, the Veteran's attorney alleged that the RO committed CUE in the assignment of the May 6, 2011 effective date, arguing that the correct effective date should be February 11, 2009 (the same effective date granted for his service-connected radiculopathy of the left lower extremity).  The CUE claim is inextricably intertwined with the claim for an initial higher rating for radiculopathy of the right lower extremity, and it should be adjudicated before proceeding to consider the proper evaluation of the service-connected disability.   

The most recent VA examination to evaluate the right lower extremity radiculopathy was conducted in October 2011, at which time the Veteran reported that his condition had worsened over the past year.  More than three years have elapsed since he was last examined, and it is felt that a contemporaneous examination is necessary to address the current level of impairment.  The most recent VA examination to evaluate the left lower extremity radiculopathy was conducted in June 2013, but it is deemed inadequate for rating purposes.  The examiner found that there was mild incomplete paralysis of the sciatic nerve but there was "no response provided" as to the remaining nerves in the left lower extremity.  Whether any of the numerous other nerves are affected by the radiculopathy is not clear; several affected nerves in the right lower extremity were identified and characterized as mild, but it is not known whether the same can be said in reference to the left lower extremity.  In view of the foregoing, another VA examination to evaluate radiculopathy in the lower extremities is necessary.  

It is also noted that attached to his February 2014 Brief is a 90-Day Letter Response Form on which the Veteran's attorney expressly indicated that he was not waiving initial RO consideration of the enclosed argument and desired that the case be sent back to the RO for review of the evidence as it pertained to the right lower extremity radiculopathy claim.   

TDIU

As the issue of a TDIU is inextricably intertwined with the higher rating issues that require additional evidentiary development, it is deferred pending completion of such development.    

The Board acknowledges that as the record now stands the Veteran's combined schedular rating for his service-connected disabilities is 100 percent effective August 13, 2014.  Although no additional disability compensation may be paid when a total schedular rating is already in effect, the Court in Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008), recognized that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  Thus, the claim for a TDIU should be considered not only for the period prior to the effective date of the combined 100 percent schedular rating but also from that date.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange to have the Veteran undergo an appropriate VA examination to determine the nature and likely etiology of his erectile dysfunction.  Specifically, the examiner is asked to furnish an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected PTSD and/or coronary artery disease, or medication for either or both disabilities, caused or aggravated (i.e., caused an increase in severity of) his erectile dysfunction.  The claims file and any pertinent evidence in Virtual VA/VBMS that is not contained in the claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies should be performed.  A thorough history should be obtained from the Veteran. 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

2.  Arrange to have the Veteran undergo an appropriate VA examination to determine the current level of impairment due to his service-connected residuals of a shell fragment injury of Muscle Group XXII from January 29, 2010.  The claims file, including reports of VA examinations in April 2010 and April 2013, must be reviewed by the examiner.  The examiner is asked to describe the muscle disability in light of any complaints and clinical findings as they relate to the cardinal signs and symptoms of muscle disability:  loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  Further, the examiner is asked to characterize the severity of the muscle injury as slight, moderate, moderately severe, or severe.

Complete rationale should be provided for all opinions.  

3.  Adjudicate the claim of CUE in the November 2011 rating decision that granted an effective date of May 6, 2011 for the award of service connection for radiculopathy of the right lower extremity.  Note that the Veteran's representative argues that the proper effective date should be February 11, 2009, the same effective date granted for the service-connected radiculopathy of the left lower extremity, based on similar clinical findings regarding each lower extremity on VA examination in October 2010 as well as a December 2006 VA outpatient record reflecting an impression of chronic low back pain with right lower extremity radiculopathy.   

4.  Arrange to have the Veteran undergo a VA examination in neurology to determine the current level of impairment due to his service-connected radiculopathy of the right and left lower extremities.  The claims file, including reports of VA examinations in October 2010, October 2011, and June 2013, must be reviewed by the examiner.  If indicated, the examination should include electromyography and nerve conduction velocity studies in the lower extremities. 

The examiner is also asked to describe the objective neurological abnormalities for each lower extremity, specifying the affected nerve or nerves involved.  To that end, descriptions of any impairment characterized as mild, moderate, or severe incomplete paralysis, or as complete paralysis, would be helpful, and notation should be made as to whether or not any nerve involvement is wholly sensory.  The examiner should also comment upon the functional impact of the service-connected radiculopathy of the lower extremities upon the Veteran's employability, explaining what types of employment would be precluded by the service-connected disabilities and what types of employment remain feasible despite the disabilities.

Complete rationale should be provided for all opinions.  

5.  After the development requested above is completed, readjudicate the claims of service connection for erectile dysfunction, for a higher rating for the scar of the right anterior neck and residuals of a shell fragment injury of Muscle Group XXII with excision of foreign body from January 29, 2010, for a higher rating for radiculopathies of the right lower extremity and the left lower extremity, and for a TDIU (for the period both prior to and since the effective date of the combined 100 percent rating).  If any benefit sought is denied, furnish the Veteran and his attorney a supplemental statement of the case, afford them opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


